MEMORANDUM OPINION


No. 04-07-00301-CV

IN RE SATTERFIELD & PONTIKES CONSTRUCTION, INC.

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Phylis J. Speedlin, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	June 20, 2007

PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for a writ of mandamus and the response of the
real party in interest and is of the opinion that relief should be denied.  See Tex. R. App. P. 52.8(a).
Accordingly, relator's petition for a writ of mandamus is denied.  The stay imposed by this court's
April 30, 2007 order is lifted.	
								PER CURIAM
1. This proceeding arises out of Cause No. DC-06-74, styled San Diego Independent School District v. Satterfield
& Pontikes, Inc., pending in the 229th Judicial District Court, Duval County, Texas, the Honorable Alex W. Gaebert
presiding.